Citation Nr: 1309448	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  12-14 050	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for traumatic brain injury.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for irritable bowel syndrome.  

REPRESENTATION

Appellant represented by:	Daniel J. Adams, Agent

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The Board notes that in a May 2012 substantive appeal (VA Form 9), which perfected the issues currently before the Board, the Veteran checked off the box stating that he wished to limit the appeal to the issues listed as below.  The Veteran then confined the issues for which he wanted to perfect an appeal to his psychiatric disorder, traumatic brain injury, bilateral knee disorder, fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome.  He notably omitted the following issues for which he had filed a notice of disagreement (NOD): entitlement to service connection for a neck disability, and entitlement to service connection for a lower back disability, both of which were denied in the April 2011 rating decision.  None of the written contentions submitted by the Veteran or his representative either in conjunction with, or following this May 2012 VA Form 9, serve to perfect an appeal as to these issues or otherwise revive them.  The Veteran essentially withdrew his pursuit for these claims with his VA Form 9 that confined the matters to those listed therein. 

The NOD for these issues thus was withdrawn without having had a substantive appeal perfected for them.  38 C.F.R. § 20.204.  Accordingly the Board will only address the enumerated issues on appeal, listed on the title page, in this decision.


FINDING OF FACT

The Veteran died on December [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On March 8, 2013, the Board received confirmation that the Veteran died on December [redacted], 2012, during the pendency of his VA appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


